DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-25 are pending. In the interest of facilitating compact prosecution the examiner invites the applicant to contact the examiner to discuss ways to better focus the instant application.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 20-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter since they are computer program product claims that include a "computer-readable storage media" that is not clearly defined in the specification ([0009] of the instant application discloses that the "computer-readable storage media" can be “transitory or non-transitory” but makes no mention of what the media itself can be).    Under broadest reasonable consideration a storage medium such as the “computer readable storage media” of the specification could be a propagation medium (In U.S. Pat. 6286104 col 3 lines 50-56 a storage medium is defined to include “carrier wave” which is a propagation medium).  Therefore, claims 20-25 are non-statutory.  Applicant is suggested to amend the claim, the “computer readable data storage media” with “non-transitory computer-readable storage media”. Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 

The following claim languages lacks antecedent basis:
Claims 6-10, 18, 19, 23 and 24: "the performance scaling level".
The following claim languages are not clear and indefinite:
As per claims 1, 15 and 20 it is not clear if the "performance criteria" are the same as the "priority level" or they are some different criteria that are associated with the "priority level".  As a result it is not clear if the "performance group" is just a priority group or not.
	It is not clear if the "performance level" is the same type of information as the "performance criteria"/"priority level" or not (e.g. "processing engines" that have higher priority are assigned to "performance group having the high priority level"; or "processing engines" that have higher maximum frequency are assigned to "performance group having the high priority level").


As per claim 6 it is not clear what the "performance scaling level" can be (e.g. it is the "priority level"; the "performance level"; or it is how much more voltage should be supplied to the "processing engine").


The other dependent claims do not cure the 112(b) issues of their respective parent claims.  Therefore, they are rejected for the same reasons as those presented for their respective parent claims.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-11, 14, 15, 17-20 and 22-25 are rejected under 103 over Thakur et al (U.S. Pub. 2017/0318082) in view of Yu et al (U.S. Pub. 2014/0196050).

As per claim 1 Thakur teaches the invention substantially as claimed including a computing device for network packet processing (Fig. 1), the computing device comprising: 
	a receiver to receive a plurality of network packets (Fig. 2 [0030], [0031], [0053] receive packet engine); 
	a packet classifier to determine a priority level for each network packet of the plurality of network packets, wherein the priority level comprises a high priority level or a lower priority level; a bin sorter to assign each network packet of the plurality of network packets to a performance group of a plurality of performance groups based on one or more performance criteria of each network packet, wherein the one or more performance criteria include the priority level of the network packet (Figs. 1 and 2, [0063], [0040], [0043] classification engine classify received packet based on type of the packet and different types of packets can have higher or lower priority; Flow entry tables are used to group different types of packets based on QoS consideration or criteria for different core assignments); 
	and a scheduler to schedule the network packets assigned to each performance group for processing by a processing engine of a plurality of processing engines of the computing device, wherein each of the processing engines has a performance characteristic, and wherein network packets assigned to a performance group having the high priority level are scheduled for processing by a processing engine with a specific performance characteristic ([0047]-[0050]; [0033] flow assignment module assigns types of packets in higher priority group to a best fit processor which could have a certain architecture, or power consumption or load).

	Thakur does not explicitly the scheduler that assign tasks to cores being power-aware; that the performance characteristic can be a performance level; and that the specific performance characteristic of the assigned processing engine can be an indication of a high performance level.

	However Yu explicitly teaches that the scheduler that assign tasks to cores being power aware ([0034], [0044] switching circuit of  CPU 100 assign tasks to cores based on power of different architecture/types of cores); that the performance characteristic can be a performance level ([0027], [0040] different architecture of cores can indicate different performance level); and that the specific performance characteristic of the assigned processing engine can be an indication of a high performance level ([0040], [0045], [0056] an assigned processor core can have a high performance level). 
	It would have been obvious to one with ordinary skill in the art prior to the effective filling date of the invention to combine the teachings of Thakur and Yu since both are directed towards allocation of multiple processing cores of potentially different architectures.  One with ordinary skill in the art would be motivated to incorporate the teachings of Yu into that of Thakur because Yu further improves the performance and power consumption of resultant allocation of multiple processing cores of potentially different architectures ([0004], [0005]). 

As per claim 3 Thakur teaches wherein the computing device comprises a processor, and wherein each processing engine comprises a processor core of the processor ([0033]).

As per claim 4 Thakur as modified by Yu teaches wherein the processor cores comprise heterogeneous processor cores, and wherein the processing engine with a high performance level comprises a high performance processor core (Thakur [0033]; Yu [0027], [0040]).

As per claim 5 Thakur teaches wherein the plurality of processing engines comprises one or more hardware accelerators ([0033] DSP or GPU).

As per claim 6 Thakur as modified by Yu teaches wherein the power-aware scheduler is further to: determine a processing workload for each performance group of the plurality of performance groups in response to assigning each network packet to a performance group (Thakur [0050], [0051]; Yu [0049]); and determine the performance scaling level for each processing engine of the plurality of processing engines based on the processing workload for each performance group; wherein to schedule the network packets comprises to schedule the network packets in response to a determination of the performance scaling level (Yu [0041], [0043], [0055], [0056] based on monitored load of assigned tasks and available capacity of different cores, the assigned tasks can be determined to require cores of different performance levels and as a result the assigned tasks are moved to cores of matching performance levels).

As per claim 8 Yu teaches wherein to determine the performance scaling level for each processing engine comprises to determine a frequency of each processing engine ([0034], [0040]).

As per claim 9 Yu teaches wherein to determine the performance scaling level for each processing engine comprises to dynamically determine the performance scaling level for each processing engine based on the processing workload of the processing group associated with the corresponding processing engine ([0040], [0041]).

As per claim 10 Yu teaches further comprising a power manager to apply the performance scaling level to each processing engine of the plurality of processing engines in response to a determination of the performance scaling level; wherein to schedule the network packets comprises to schedule the network packets in response to application of the performance scaling level ([0066], [0068], [0069], [0073] cores of different performance levels that are unoccupied can be powered on to process assigned tasks based on current load information).

As per claim 11 Thakur teaches wherein the plurality of processing engines are to perform a processing workload for each of the plurality of network packets by the plurality of processing engines in response to scheduling of the network packets ([0048], [0049]).

As per claim 13 Thakur and Yu both teaches wherein to perform the processing workload comprises to perform a compression operation for each of the plurality of network packets (Thakur [0043], [0048], [0049] processing of multimedia, voice traffic can obviously involve compression; Yu [0055], [0056] processing of video or audio playback and rich web services can obviously involve compression).

As per claim 14 Thakur teaches further comprising a transmitter to transmit the plurality of network packets in response to performance of the processing workload ([0067], [0030], [0031], [0045]).

As per claims 15 and 17-19 they are method versions of system claims 1, 3, 6 and 8.  Therefore, they are rejected for the same reasons, mutatis mutandis, as those presented for claims 1, 3, 6 and 8, respectively.

As per claims 20 and 22-25 they are product versions of system claims 1, 3, 6, 8 and 11.  Therefore, they are rejected for the same reasons, mutatis mutandis, as those presented for claims 1, 3, 6, 8 and 11, respectively.

Claims 2, 7, 12, 16 and 21 are rejected under 103 over Thakur et al (U.S. Pub. 2017/0318082) in view of Yu et al (U.S. Pub. 2014/0196050) and in further view of Gopinath et al (U.S. Pat. 8018961).

As per claim 2 Thakur as modified by Yu does not explicitly teach wherein the one or more performance criteria further include an encryption algorithm and a packet length of the network packet.
	However Gopinath explicitly teach wherein the one or more performance criteria further include an encryption algorithm and a packet length of the network packet (Fig. 5A, col 39 lines 42-47, 65, col 40 lines 16, 40-53 a core can be dedicated to perform encryption for SSL processing).
	It would have been obvious to one with ordinary skill in the art prior to the effective filling date of the invention to combine the teachings of Thakur as modified by Yu and Gopinath since both are directed towards allocation of multiple processing cores for network packet processing.  One with ordinary skill in the art would be motivated to incorporate the teachings of Gopinath into that of Thakur as modified by Yu because Gopinath further improves the performance of resultant allocation of multiple processing cores for network packet processing (col 1 lines 16-67). 
As per claims 7 and 12 they are reworded versions of claim 2 with different level of dependency from claim 1.  Therefore, they are rejected for the same reasons, mutatis mutandis, as those presented for claim 2.

As per claims 16 and 21 they are, respectively, method and product versions of system claim 2.  Therefore, they are rejected for the same reasons, mutatis mutandis, as those presented for claim 2.

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BING ZHAO whose telephone number is (571)270-1745.  The examiner can normally be reached on 9am - 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, An Meng-Ai can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BING ZHAO/
Primary Examiner, Art Unit 2198